In the Supreme Court of Georgia


                                                      Decided: November 17, 2014


                          S14A1338. LEWIS v. THE STATE.

       NAHMIAS, Justice.

       Appellant Brandon Lewis was convicted of felony murder and other

crimes in connection with the shooting death of Deonte Hudson. On appeal, he

argues only that the evidence presented at trial did not support his convictions.

We affirm.1

       1.      Viewed in the light most favorable to the verdicts, the evidence

presented at trial showed the following. Hudson lived with his mother in the

Bowen Homes apartment complex in Atlanta. On the morning of November 13,

2007, his mother sent him to a nearby store to buy stamps. As Hudson walked


       1
         Hudson was killed on November 13, 2007. On November 17, 2009, Appellant was indicted
in Fulton County for malice murder, two counts of felony murder, criminal attempt to commit armed
robbery, aggravated assault with a deadly weapon, and possession of a firearm during the
commission of a felony. The case was tried from May 24 to 28, 2010. The trial court granted
Appellant’s motion for a directed verdict of acquittal on the charge of criminal attempt to commit
armed robbery and the related felony murder count. The jury then found Appellant not guilty of
malice murder but guilty of the remaining charges. The trial court sentenced him to serve life in
prison for felony murder based on aggravated assault and five consecutive years for the firearm
conviction; the aggravated assault count merged. Appellant filed a timely motion for new trial,
which he amended on December 16, 2011. After an evidentiary hearing, the trial court denied the
motion on April 10, 2012. Appellant filed a timely notice of appeal, and after a delay in obtaining
the record from the trial court clerk, the case was docketed in this Court for the September 2014 term
and submitted for decision on the briefs.
to the store, Appellant, who was then 16 years old, 14-year-old Montrez Huff,

and two other boys positioned themselves near Hudson’s apartment and waited

for him to return.2 As Hudson approached, the boys signaled to each other, and

Appellant then confronted Hudson on the patio of the apartment. The two began

fighting, and Hudson hit Appellant in the face several times. Hudson then ran

across the street to escape, but Appellant pulled out a gun and shot him in the

right buttock; the bullet tore into Hudson’s abdomen, severing an artery and

causing massive internal bleeding. He collapsed beside a dumpster, and

Appellant, Huff, and the other two boys fled the scene. Hudson was still alive

when an ambulance arrived, but he died at the hospital later that day.

       After the shooting, Appellant took a MARTA bus to school. When he got

to school late, he went to the nurse’s office complaining of a headache. His

clothes were rumpled; his eyes were puffy; and he vomited shortly after

arriving. Appellant told the nurse that he ran into a wall at a MARTA station

that morning, and he paced nervously as he repeatedly said that he wanted to go

home. The nurse called Appellant’s grandmother to take him home, but when

       2
         Huff was indicted with Appellant, but two weeks before trial, Huff offered to testify against
Appellant and their trials were severed. The State dismissed all charges against Huff a few days after
Appellant’s trial concluded. The record does not indicate whether the other two boys were indicted
or even identified.

                                                  2
Appellant found out that she would have to take the bus to get him, he walked

out of the office and left the school.

      Two days after the shooting, Appellant gave a videotaped statement to the

police, which was later played for the jury at trial. Appellant, who

acknowledged that his nickname was “Shortneck,” said that he visited a friend

at Bowen Homes on the morning of November 13 before arriving at school at

10:00 a.m. When an officer asked about Appellant’s bruised eye, he said that

he ran into a wall at Bowen Homes while running to catch a bus to school.

      At trial, two witnesses identified Appellant as the boy who shot Hudson.

Amber Askew lived across the street from Hudson’s apartment and saw the

entire incident. Although she initially told the police that she could not identify

the shooter because of a sty in her eye, she later told a detective that she saw a

boy she knew as Shortneck shoot Hudson. At trial, Askew identified Appellant

as Shortneck and explained that she initially lied to the police because she did

not want to get involved. The second witness was Huff, who testified that on

the morning of November 13, two boys woke him by throwing rocks at his

window. Shortly after joining the boys outside his apartment, Huff saw

Appellant, whom Huff called Shortneck, running through the patios outside of


                                         3
Hudson’s building. Huff then watched as Appellant and Hudson fought. When

Appellant pulled out a gun, Huff turned and ran, hearing a single gunshot as he

reached his apartment door.

       2. Appellant argues first that the evidence presented at trial was legally

insufficient to support his convictions because the State’s two key witnesses,

Askew and Huff, were so unreliable that their testimony should be considered

circumstantial rather than direct evidence. Thus, Appellant continues, this case

is governed by former OCGA § 24-4-6, which said, “To warrant a conviction

on circumstantial evidence, the proved facts shall not only be consistent with the

hypothesis of guilt, but shall exclude every other reasonable hypothesis save that

of the guilt of the accused.”3

       However, direct evidence from a witness who observed a crime is not

converted into circumstantial evidence by the witness’s credibility or lack

thereof. And whether a witness’s testimony should be believed is “a matter to

be decided by the jury that saw and heard the testimony, not by an appellate

court reviewing a transcript.”            Walker v. State, Case Nos. S14A0882,



       3
         This case was tried under Georgia’s old Evidence Code. Former OCGA § 24-4-6 is carried
forward in the new Evidence Code as OCGA § 24-14-6.

                                              4
S14A0883, decided Sept. 22, 2014 (2014 WL 4667527, at *2). See also Vega

v. State, 285 Ga. 32, 33 (673 SE2d 223) (2009) (“‘It was for the jury to

determine the credibility of the witnesses and to resolve any conflicts or

inconsistencies in the evidence.’” (citation omitted)). When viewed in the light

most favorable to the verdicts, the evidence presented at trial and summarized

above was sufficient to authorize a rational jury to find Appellant guilty beyond

a reasonable doubt of the crimes for which he was convicted and sentenced. See

Jackson v. Virginia, 443 U.S. 307, 319 (99 SCt 2781, 61 LE2d 560) (1979).

      3. Appellant also argues that the trial court erred by failing to direct a

verdict of acquittal on all counts and by failing to exercise its discretion to grant

a new trial based on the weight of the evidence. However,

      “[w]hether an appellant is asking this court to review a [trial]
      court’s refusal to grant a new trial [on the general grounds] or its
      refusal to grant a motion for directed verdict, this court can only
      review the case under the standard espoused in Jackson v. Virginia,
      443 U.S. 307 (99 SCt 2781, 61 LE2d 560) (1979), to determine if
      the evidence, when viewed in the light most favorable to the
      prosecution, supports the verdict.”

Walker, 2014 WL 4667527, at *2 n.2 (citation omitted). And we have

concluded in Division 2 above that the evidence presented in this case was

legally sufficient under the Jackson v. Virginia standard.

      Judgment affirmed. All the Justices concur.

                                         5